Exhibit 10.81

PERFORMANCE AWARD AGREEMENT

FOR PERFORMANCE STOCK UNITS

FOR EXECUTIVE OFFICERS

UNDER THE MSCI INC. 2007 AMENDED AND RESTATED EQUITY INCENTIVE

COMPENSATION PLAN

MSCI Inc. (together with all of its Subsidiaries, the “Company”) hereby grants
to you Performance Stock Units (“PSUs”) as described below. The awards are being
granted under the MSCI Inc. 2007 Amended and Restated Equity Incentive
Compensation Plan (as may be amended from time to time, the “Plan”).

 

Participant:    [Name] Number of PSUs Granted:    [#] PSUs Grant Date:    [Date]
(the “Grant Date”) Vesting Schedule:    Performance Period:   

Provided you continue to provide services to the Company through the applicable
Vesting Dates, the PSUs (as adjusted based on the performance metrics) will vest
and convert as provided above and as further described in Exhibit A attached
hereto. Your PSUs may be subject to forfeiture or recoupment if you terminate
employment with the Company or do not comply with the notice requirements, as
set forth in the Plan and this Performance Stock Unit Award Agreement (including
Exhibit A attached hereto, this “Award Agreement”).

You agree that this Award Agreement is granted under the Plan and governed by
the terms and conditions of the Plan and Exhibit A attached hereto. You also
agree that PSUs granted to you pursuant to this Award Agreement and any Shares
issued in settlement or satisfaction thereof are subject to the MSCI Clawback
Policy. You will be able to access a prospectus and tax supplement that contains
important information about this award via the MSCI website. Unless defined in
this Award Agreement, capitalized terms shall have the meanings ascribed to them
in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

LOGO [g640965g24d57.jpg]

Attachments:      Exhibit A (Terms and Conditions of the Award)

 

1



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

OF THE PERFORMANCE AWARD AGREEMENT

TABLE OF CONTENTS

 

     PAGE  

Section 1. PSUs Generally

     1   

Section 2. Performance Adjustment, Vesting and Conversion Schedule

     1   

Section 3. Dividend Equivalent Payments

     3   

Section 4. Termination of Employment

     3   

Section 5. Change in Control

     5   

Section 6. Cancellation of Awards

     6   

Section 7. Tax and Other Withholding Obligations

     6   

Section 8. Nontransferability

     6   

Section 9. Designation of a Beneficiary

     7   

Section 10. Ownership and Possession

     7   

Section 11. Securities Law Compliance Matters

     7   

Section 12. Compliance with Laws and Regulations

     7   

Section 13. No Entitlements

     7   

Section 14. Consents under Local Law

     8   

Section 15. Award Modification and Section 409A

     8   

Section 16. Severability

     9   

Section 17. Successors

     10   

Section 18. Governing Law

     10   

Section 19. Rule of Construction for Timing of Conversion

     10   

Section 20. Defined Terms

     10   

Section 1. PSUs Generally.

MSCI has awarded you PSUs as an incentive for you to continue to provide
services to the Company and to align your interests with those of the Company.
As such, you will earn your PSU award (as adjusted pursuant to Section 2) only
if you remain in continuous employment with the Company through the applicable
vesting dates, or as otherwise set forth below.

Each of your PSUs corresponds to one share of MSCI common stock. A PSU
constitutes a contingent and unsecured promise by MSCI to deliver one share of
MSCI common stock on the conversion date for the PSU. You will not be a
stockholder with respect to the Shares underlying your PSUs unless and until
your PSUs convert to Shares.

Section 2. Performance Adjustment, Vesting and Conversion Schedule.

(a) Performance Adjustment. The number of PSUs awarded under this Award
Agreement shall be adjusted, within a range of            % to             % of
the number of PSUs initially awarded, after the end of the Performance Period
based on the achievement of

 

A-1



--------------------------------------------------------------------------------

the Revenue and Net Income Per Share performance metrics (collectively, the
“Performance Metrics”) set forth in the table below, which have been approved by
the Committee. Following the end of the Performance Period, management of MSCI
shall provide its calculation of the Performance Metrics to the Committee of the
Board. The Committee will review the extent of the achievement of the
Performance Metrics and shall certify in writing such achievement.

The number of PSUs that will be converted into Shares pursuant to Section 2(b),
Section 4 or Section 5 (the “Adjusted PSUs”) will be determined based on the
following formulas no later than             (the “Adjustment Date”):

 

  

Number of PSUs

Granted

   x   

Adjustment

Percentage

   =   

Initial Adjusted

PSUs

  

The “Adjustment Percentage” will be derived as set forth in the table below;
provided that there will be extrapolation and interpolation (rounded to two
decimal places) to derive Adjustment Percentages not expressly set forth below,
and any fractional shares resulting from the application of the Adjustment
Percentages will be rounded down. In the event that the threshold performance
for either Performance Metric is not satisfied, the number of Initial Adjusted
PSUs will be zero.

 

A-2



--------------------------------------------------------------------------------

[Tables]

(b) Vesting.

(c) Other. Notwithstanding the foregoing, your PSUs will vest and convert as set
forth in Section 4 and Section 5 in the event that your employment with the
Company terminates under certain circumstances.

Section 3. Dividend Equivalent Payments.

Until your PSUs convert to Shares, if MSCI pays a dividend on Shares, you will
be entitled to a dividend equivalent payment in the same amount as the dividend
you would have received if you held Shares for your vested and unvested PSUs
immediately prior to the record date (taking into account any adjustments
pursuant to Section 2(a) and adjustments provided under the Plan). No dividend
equivalents will be paid to you with respect to any canceled or forfeited PSUs.

MSCI will decide on the form of payment and may pay dividend equivalents in
Shares, in cash or in a combination thereof.

MSCI will pay the dividend equivalent when it pays the corresponding dividend on
its common stock. The gross amount of any dividend equivalents paid to you with
respect to PSUs that do not vest and convert to Shares shall be subject to
potential recoupment or payback (such recoupment or payback of dividend
equivalents, the “Clawback”) following the cancellation or forfeiture of the
underlying PSUs. You consent to the Company’s implementation and enforcement of
the Clawback and expressly agree that MSCI may take such actions as are
necessary to effectuate the Clawback consistent with applicable law. If, within
a reasonable period, you do not tender repayment of the dividend equivalents in
response to demand for repayment, MSCI may seek a court order against you or
take any other actions as are necessary to effectuate the Clawback.

Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations.

Section 4. Termination of Employment Prior to Vesting Date.

Upon termination of employment with the Company prior to a Vesting Date pursuant
to this Section 4, the following special vesting and payment terms will apply to
your unvested PSUs:

(a) Termination of Employment Due to Death. If your employment with the Company
terminates (i) due to death prior to             , your unvested Adjusted PSUs
will vest on the date of death and convert into Shares on the Adjustment Date or
(ii) due to death on or after              , your remaining unvested Adjusted
PSUs will vest and convert into Shares within thirty (30) days following the
date of death, but in no event no earlier than the Adjustment Date, and in
either case shall be delivered to the beneficiary(ies) you have designated
pursuant to Section 9 or the legal representative of your estate, as applicable.

 

A-3



--------------------------------------------------------------------------------

(b) Disability. If you incur a Disability (i) prior to            , your
unvested Adjusted PSUs will vest and convert into Shares on the Adjustment Date
or (ii) on or after , your remaining unvested Adjusted PSUs will vest and
convert into Shares within thirty (30) days following the date of such
Disability, but in no event no earlier than the Adjustment Date.

(c) Involuntary Termination of Employment by the Company. In the event of an
involuntary termination of your employment by the Company without Cause
(i) prior to                     , your unvested Adjusted PSUs will vest and
convert into Shares, in the discretion of the Committee, during the period
commencing on the date that the PSUs are adjusted for other participants
generally pursuant to Section 2(a) and ending on the earlier to occur of
(A)                     and (B) fifteen (15) days following the expiration date
of the Delay Period, if any (such period, the “First Termination Settlement
Period”), or (ii) on or after                     and prior
to                     , your remaining unvested Adjusted PSUs will vest and
convert into Shares, in the discretion of the Committee, during the period
commencing on                     and ending on the earlier to occur of
(A)                     and (B) the expiration date of the Delay Period, if any
(such period, the “Second Termination Settlement Period”); provided that, in
each case, such vesting and conversion is subject to your execution and
non-revocation of an agreement and release of claims satisfactory to MSCI within
sixty (60) days following termination of your employment.

(d) Full Career Retirement. If your employment with the Company terminates
(i) due to Full Career Retirement prior to                     , your unvested
Adjusted PSUs will vest and convert into Shares, in the discretion of the
Committee, at any time during the First Termination Settlement Period or
(ii) due to Full Career Retirement on or after and prior to
                    , your remaining unvested Adjusted PSUs will vest and
convert into Shares, in the discretion of the Committee, at any time during the
Second Termination Settlement Period; provided, that, in each case, you do not
engage in Competitive Activity prior to the applicable conversion date set forth
in this Section 4(d). In the event you engage in Competitive Activity, you will
forfeit the PSUs (whether or not they are Adjusted PSUs) outstanding as of the
date of your Full Career Retirement. You may be required to provide MSCI with a
written certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that you have not engaged in Competitive Activity.

(e) Governmental Service Termination. If your employment with the Company
terminates prior to the Adjustment Date in a Governmental Service Termination,
to the extent permitted under Section 409A, your PSUs will be adjusted (within a
range of         % to %) based on the expected (or actual, as the case may be if
such termination occurs after the expiration of the Performance Period)
achievement of the Performance Metrics described in Section 2(a) for the
Performance Period, which will be determined by extrapolating from the
Performance Metrics that have been achieved as of the end of the most recent
completed fiscal quarter prior to the date your employment with the Company
terminates, and such unvested Adjusted PSUs will vest and convert into Shares

 

A-4



--------------------------------------------------------------------------------

within sixty (60) days following the date of such termination. If your
employment with the Company terminates after the Adjustment Date in a
Governmental Service Termination under circumstances not involving a
Cancellation Event, your remaining unvested Adjusted PSUs will vest and convert
into Shares within sixty (60) days following the date of such termination.

(f) Other Resignations from Employment. All other resignations from employment
must comply with the Notice Requirements.

(i) If you resign from your employment with the Company under circumstances
which are not in accordance with the provisions above in this Section 4 (and the
related defined terms used in such provisions), you will forfeit any PSUs
(whether or not they are Adjusted PSUs) that have not vested as of your last day
of employment with the Company; and

(ii) If, prior to a Vesting Date, you give MSCI notice of your intention to
resign from your employment with the Company as of a date following such Vesting
Date, your PSUs will vest and settle in accordance with Section 2; provided,
however, that if you do not subsequently comply with the Notice Requirements,
the Committee may, in its discretion, require that the gross cash value of the
PSUs delivered to you in accordance with this Section 4(f)(ii) be subject to
recoupment or payback.

For the avoidance of doubt, (A) revocation of a notice of intention to resign
may, in the Company’s sole discretion or if required to comply with
Section 409A, be deemed to be noncompliant with the Notice Requirements and, in
connection with such revocation, your PSUs may be forfeited and (B) if, after
you have given notice of your intention to resign or retire, as applicable, from
your employment with the Company, the Company involuntarily terminates your
employment without Cause prior to the expiration of your notice period, your
outstanding PSUs will be treated in accordance with Sections 4(c) or (d), as
applicable.

Section 5. Change in Control.

(a) General. In the event of a Change in Control, the Committee may provide for
(i) the continuation or assumption of your outstanding PSUs under the Plan by
the Company (if it is the surviving corporation) or by the surviving corporation
or its parent, in which case your PSUs will continue to be subject to the terms
of this Award Agreement, or (ii) the lapse of restrictions relating to and the
settlement of your outstanding PSUs immediately prior to such Change in Control
in the event a buyer will not continue or assume the PSUs; provided, however, in
each case, the Performance Metric targets set forth in Section 2(a) relating to
any outstanding PSUs (that are not Adjusted PSUs) will be deemed to have been
100% achieved as a result of the Change in Control. Following a Change in
Control in which your outstanding PSUs are continued or assumed pursuant to
clause (i) above, such PSUs may be settled in cash, stock or a combination
thereof.

 

A-5



--------------------------------------------------------------------------------

(b) Qualifying Termination. In the event of a Qualifying Termination (as defined
below), your PSUs will vest and convert into Shares as provided in Section 4(c)
or Section 4(d), as applicable. “Qualifying Termination” means a termination of
employment by the Company without Cause or by you for Good Reason (which shall
be deemed an involuntary termination of employment by the Company without
Cause), in each case within eighteen (18) months following the effective date of
the Change in Control in which the PSUs are continued or assumed.

Section 6. Cancellation of Awards.

(a) Cancellation Events. Notwithstanding any other terms of this Award
Agreement, your PSUs will be canceled prior to conversion in the event of any
Cancellation Event.

(b) Certificate. You may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred. If you fail to
submit a timely certification or evidence, MSCI will cancel your award.

(c) Cancellation of Unvested Awards. Except as explicitly provided in Section 4,
upon a termination of your employment by you or by the Company for any reason,
any of your PSUs that have not vested pursuant to Section 2 as of the date of
your termination of employment with the Company will be canceled and forfeited
in full as of such date.

Section 7. Tax and Other Withholding Obligations.

Pursuant to rules and procedures that MSCI establishes (including those set
forth in Section 16(a) of the Plan), tax or other withholding obligations
arising upon vesting and conversion (as applicable) of your PSUs may be
satisfied, in MSCI’s sole discretion, by having MSCI withhold Shares, tendering
Shares or by having MSCI withhold cash if MSCI provides for a cash withholding
option, in each case in an amount sufficient to satisfy the tax or other
withholding obligations. Shares withheld or tendered will be valued using the
fair market value of the Shares on the date your PSUs convert, using a valuation
methodology established by MSCI.

In order to comply with applicable accounting standards or the Company’s
policies in effect from time to time, MSCI may limit the amount of Shares that
you may have withheld or that you may tender.

Section 8. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your PSUs,
other than as provided in Section 9 or by will or the laws of descent and
distribution or otherwise as provided for by the Committee.

 

A-6



--------------------------------------------------------------------------------

Section 9. Designation of a Beneficiary.

You may make a written designation of a beneficiary or beneficiaries to receive
all or part of the Shares to be paid under this Award Agreement in the event of
your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with MSCI’s Human Resources Department.

Any Shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary(ies) to receive Shares
under this award, MSCI may determine in its sole discretion to deliver the
Shares in question to your estate. MSCI’s determination shall be binding and
conclusive on all persons and it will have no further liability to anyone with
respect to such Shares.

Section 10. Ownership and Possession.

Except as set forth herein, you will not have any rights as a stockholder in the
Shares corresponding to your PSUs prior to conversion of your PSUs.

Section 11. Securities Law Compliance Matters.

MSCI may, if it determines it is appropriate, affix any legend to the stock
certificates representing Shares issued upon conversion of your PSUs and any
stock certificates that may subsequently be issued in substitution for the
original certificates. MSCI may advise the transfer agent to place a stop order
against such Shares if it determines that such an order is necessary or
advisable.

Section 12. Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of Shares issued upon conversion of your PSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges, associations or other institutions with which MSCI has
membership or other privileges, and any applicable law, or applicable rule or
regulation of any governmental agency, self-regulatory organization or state or
federal regulatory body.

Section 13. No Entitlements.

(a) No Right to Continued Employment. This PSU award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall alter your
status as an “at-will” employee of the Company.

(b) No Right to Future Awards. This award, and all other awards of PSUs and
other equity-based awards, are discretionary. This award does not confer on you
any right or entitlement to receive another award of PSUs or any other
equity-based award at

 

A-7



--------------------------------------------------------------------------------

any time in the future or in respect of any future period. You agree that any
release required under Section 4 of this Award Agreement is in exchange for the
grant of PSUs hereunder, for which you have no current entitlement.

(c) No Effect on Future Employment Compensation. MSCI has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount. In addition, this
award is not part of your base salary or wages and will not be taken into
account in determining any other employment-related rights you may have, such as
rights to pension or severance pay.

Section 14. Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or to be obtained under,
applicable local law.

Section 15. Award Modification and Section 409A.

(a) Modification. MSCI reserves the right to modify or amend unilaterally the
terms and conditions of your PSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI. MSCI may not
modify your PSUs in a manner that would materially impair your rights in your
PSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your PSUs in any manner that MSCI considers necessary
or advisable to comply with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations or to ensure that your
PSUs are not subject to tax prior to payment. MSCI will notify you of any
amendment of your PSUs that affects your rights. Any amendment or waiver of a
provision of this Award Agreement (other than any amendment or waiver applicable
to all recipients generally), which amendment or waiver operates in your favor
or confers a benefit on you, must be in writing and signed by the Global Head of
Human Resources, the Chief Administrative Officer, the Chief Financial Officer
or the General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

(b) Section 409A.

(i) You understand and agree that all payments made pursuant to this Award
Agreement are intended to be exempt and/or comply with Section 409A, and shall
be interpreted on a basis consistent with such intent. For the avoidance of
doubt, the Company makes no representations that the payments provided under
this Award Agreement comply with Section 409A and in no event will the Company
be liable for any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

(ii) Notwithstanding the other provisions of this Award Agreement, to the extent
necessary to comply with Section 409A, no conversion specified hereunder shall
occur unless permissible under Section 409A. In addition, if

 

A-8



--------------------------------------------------------------------------------

MSCI considers you to be one of its “specified employees” at the time of your
“separation from service” (as such terms are defined in the Code) from the
Company, no conversion specified hereunder shall occur prior to the expiration
of the six (6)-month period measured from the date of your separation from
service from the Company (such period, the “Specified Employee Period”). Any
conversion of Adjusted PSUs into Shares that would have occurred during the
Specified Employee Period but for the fact that you are deemed to be a specified
employee shall be satisfied either by (A) conversion of such Adjusted PSUs into
Shares on the first business day following the Specified Employee Period or
(B) a cash payment on the first business day following the Specified Employee
Period equal to the value of such Adjusted PSUs on the scheduled conversion date
(based on the value of the Shares on such date) plus accrued interest as
determined by MSCI; provided, that to the extent this Section 15(b)(ii) is
applicable, in the event that after the date of your separation from service
from the Company you (X) die or (Y) accept employment at a Governmental Employer
and provide MSCI with satisfactory evidence demonstrating that as a result of
such new employment the divestiture of your continued interest in MSCI equity
awards or continued ownership of the Shares is reasonably necessary to avoid the
violation of U.S. federal, state or local, foreign ethics or conflicts of
interest law applicable to you at such Governmental Employer, any conversion or
payment delayed pursuant to this Section 15(b)(ii) shall occur or be made
immediately. For the avoidance of doubt, any determination as to form of payment
(as provided in this Section 15(b)(ii)) will be in the sole discretion of MSCI.

(iii) For purposes of any provision of this Award Agreement providing for the
payment of any amounts of nonqualified deferred compensation upon or following a
termination of employment from the Company, references to your “termination of
employment” (and corollary terms) shall be construed to refer to your
“separation from service” from the Company.

(iv) MSCI reserves the right to modify the terms of this Award Agreement,
including, without limitation, the payment provisions applicable to your PSUs,
to the extent necessary or advisable to comply with Section 409A and reserves
the right to make any changes to your PSU award so that it does not become
subject to Section 409A or become subject to a Specified Employee Period.

Section 16. Severability.

In the event MSCI determines that any provision of this Award Agreement would
cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Agreement will be construed and enforced
as if the provision had not been included in this Award Agreement as of the date
such provision was determined to cause you to be in constructive receipt of any
portion of your award.

 

A-9



--------------------------------------------------------------------------------

Section 17. Successors.

This Award Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award Agreement
or the Plan.

Section 18. Governing Law.

This Award Agreement and the related legal relations between you and the Company
will be governed by and construed in accordance with the laws of the State of
New York, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

Section 19. Rule of Construction for Timing of Conversion.

With respect to each provision of this Award Agreement that provides for your
PSUs to convert to Shares on a specified event or date, such conversion will be
considered to have been timely made, and neither you nor any of your
beneficiaries or your estate shall have any claim against the Company for
damages based on a delay in payment, and the Company shall have no liability to
you (or to any of your beneficiaries or your estate) in respect of any such
delay, as long as payment is made by December 31 of the year in which the
applicable vesting date or such other specified event or date occurs, or if
later, by March 15th of the year following such specified event or date.

Section 20. Defined Terms.

For purposes of this Award Agreement, the following terms shall have the
meanings set forth below:

“Board” means the Board of Directors of MSCI.

A “Cancellation Event” will be deemed to have occurred under any one of the
following circumstances:

(a) misuse of Proprietary Information or failure to comply with your obligations
under MSCI’s Code of Conduct or otherwise with respect to Proprietary
Information;

(b) termination from the Company for Cause (or a later determination that you
could have been terminated for Cause; provided that such determination is made
within six (6) months of termination);

(c) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements;

 

A-10



--------------------------------------------------------------------------------

or if, without the consent of MSCI:

(d) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) hire or solicit,
recruit, induce, entice, influence or encourage any Company employee to leave
the Company or become hired or engaged by another company; or

(e) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) solicit or entice
away or in any manner attempt to persuade any client or customer, or prospective
client or customer, of the Company (i) to discontinue or diminish his, her or
its relationship or prospective relationship with the Company or (ii) to
otherwise provide his, her or its business to any person, corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).

“Cause” means:

(a) any act or omission which constitutes a material willful breach of your
obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within thirty (30) business days after written
notification thereof to you by the Company; provided that no act or failure to
act on your part shall be deemed willful unless done or omitted to be done by
you not in good faith and without reasonable belief that your action or omission
was in the best interest of the Company;

(b) your commission of any dishonest or fraudulent act, or any other act or
omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not refuted by you within thirty
(30) business days after written notification thereof to you by the Company;

(c) your plea of guilty or nolo contendere to or conviction of a felony under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company conducts business; or

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by MSCI or any
of its

 

A-11



--------------------------------------------------------------------------------

Subsidiaries, (B) MSCI or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by stockholders of MSCI in substantially the same
proportions as their ownership of MSCI, is or becomes, during any twelve
(12)-month period, the beneficial owner, directly or indirectly, of securities
of MSCI (not including in the securities beneficially owned by such person(s)
any securities acquired directly from MSCI or its affiliates other than in
connection with the acquisition by MSCI or its affiliates of a business)
representing 30% or more of the total voting power of the stock of MSCI;
provided that the provisions of this subsection (a) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any twelve
(12)-month period, the individuals who, as of the beginning of such period,
constitute the Board (the “Existing Board”) cease for any reason to constitute
at least 50% of the Board; provided, however, that any individual becoming a
member of the Board subsequent to the beginning of such period whose election,
or nomination for election by MSCI’s stockholders, was approved by a vote of at
least a majority of the directors immediately prior to the date of such
appointment or election shall be considered as though such individual were a
member of the Existing Board; and provided, further, however, that,
notwithstanding the foregoing, no individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 or Regulation 14A promulgated under the Exchange
Act or successor statutes or rules containing analogous concepts) or other
actual or threatened solicitation of proxies or consents by or on behalf of an
individual, corporation, partnership, group, associate or other entity or
“person” other than the Board, shall in any event be considered to be a member
of the Existing Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of MSCI) pursuant to applicable stock exchange requirements; provided
that immediately following such merger or consolidation the voting securities of
MSCI outstanding immediately prior thereto do not continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity of such merger or consolidation or parent entity thereof) 50%
or more of the total voting power of MSCI’s stock (or if the Company is not the
surviving entity of such merger or consolidation, 50% or more of the total
voting power of the stock of such surviving entity or parent entity thereof);
and provided, further, that a merger or consolidation effected to implement a
recapitalization of MSCI (or similar transaction) in which no person (as
determined under Section 409A) is or becomes the beneficial owner, directly or
indirectly, of securities of MSCI (not including in the securities beneficially
owned by such person any securities acquired directly from MSCI or its
affiliates other than in connection with the acquisition by MSCI or its
affiliates of a business) representing 50% or more of either the then
outstanding shares of MSCI common stock or the combined voting power of MSCI’s
then-outstanding voting securities shall not be considered a Change in Control;
or

 

A-12



--------------------------------------------------------------------------------

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to more than 50% of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of MSCI common stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A. In
addition, no Change in Control shall be deemed to have occurred upon the
acquisition of additional control of the Company by any one person or more than
one person acting as a group that is considered to effectively control the
Company. In no event will a Change in Control be deemed to have occurred if you
are part of a “group” within the meaning of Section 13(d)(3) of the Exchange Act
that effects a Change in Control.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules, regulations and guidance thereunder.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee; provided, however, that, for purposes of administering
Section 4 with respect to awards granted to participants who are not officers or
directors of the Company subject to Section 16(b) of the Exchange Act, the
Committee may delegate its authority to the Company’s Chief Executive Officer,
Head of Human Resources or Head of Compensation and Benefits.

“Competitive Activity” includes entering into any arrangement with a Competitor
whereby you would be responsible for providing or managing others who are
providing services at any time during the period commencing on the date of
termination of your employment and ending on the one (1)-year anniversary
thereof :

(a) that are similar or substantially related to the services that you provided
to the Company at any time during the one (1)-year period preceding the date of
your termination of employment with the Company;

 

A-13



--------------------------------------------------------------------------------

(b) that you had direct or indirect managerial or supervisory responsibility for
at the Company at any time during the one (1)-year period preceding the date of
your termination of employment with the Company; or

(c) that involve the application of the same or similar specialized knowledge or
skills as those utilized by you in your services at the Company at any time
during the one (1)-year period preceding the date of your termination;

provided that acquisition solely by you or in concert with others of 5% or
greater equity, voting or other financial interest in a publicly traded company
that could be deemed to be a Competitor shall be deemed Competitive Activity.

“Competitor” means any entity that is engaged in any activity, or that owns a
significant interest (equity, voting, financial or otherwise) in an entity, that
competes with any business activity the Company engages in, or that you
reasonably had knowledge of or should have had knowledge of that the Company was
planning to engage in on the date of your termination of employment with the
Company.

“Delay Period” means the period beginning on the date of any non-compete
restriction to which you are subject (including any such restriction under this
Award Agreement) and ending on the expiration date of such non-compete
restriction, as reduced by the length of any voluntary notice period that you
give to the Company and serve. For the avoidance of doubt, nothing contained in
this Award Agreement reduces, or intends to reduce, the length of any
non-compete restriction to which you are subject following termination of your
employment.

“Disability” means (a) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or (b) you, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, are receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Full Career Retirement” means a termination of employment with the Company
other than under circumstances involving any Cancellation Event (other than the
required notice periods) and other than due to your death or Disability on or
after the date that you meet any of the following criteria:

(a) age fifty (50) and twelve (12) years of service with the Company as a
Managing Director or comparable officer;

(b) age fifty (50) and fifteen (15) years as an officer of the Company;

 

A-14



--------------------------------------------------------------------------------

(c) age fifty-five (55) with five (5) years of service with the Company and age
plus years of service equals or exceeds sixty-five (65); or

(d) twenty (20) years of service with the Company;

provided that, for purposes of this definition, service with the Company will
include any period of service with the following entities and any of their
predecessors:

(i) Barra Inc. and its subsidiaries prior to the acquisition by the Company;

(ii) Capital International Perspectives S.A.;

(iii) Morgan Stanley;

(iv) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.; and

(v) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the merger
of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.; provided
that, in the case of an employee who has transferred employment from DWD to MS
Group or vice versa, a former employee of DWD will receive credit for employment
with DWD only if he or she transferred directly from DWD to Morgan Stanley & Co.
Incorporated or its affiliates subsequent to February 5, 1997, and a former
employee of MS Group will receive credit for employment with MS Group only if he
or she transferred directly from MS Group to Morgan Stanley DW Inc. or its
affiliates subsequent to February 5, 1997.

“Good Reason” means:

(a) any material diminution in your title, status, position, the scope of your
assigned duties, responsibilities or authority, including the assignment to you
of any duties, responsibilities or authority inconsistent with the duties,
responsibilities and authority assigned to you prior to a Change in Control
(including any such diminution resulting from a transaction in which the Company
is no longer a public company);

(b) any reduction in your Total Reward that was in existence prior to a Change
in Control (for purposes of this clause (b), Total Reward is comprised of your
annual base salary, your annual bonus and the grant date fair value of your
equity-based incentive compensation awards for the prior year);

(c) a relocation of more than twenty-five (25) miles from the location of your
principal job location or office prior to a Change in Control; or

(d) any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company;

 

A-15



--------------------------------------------------------------------------------

provided, that you provide the Company with written notice of your intent to
terminate your employment for Good Reason within ninety (90) days of your
becoming aware of any circumstances set forth above (with such notice indicating
the specific termination provision above on which you are relying and describing
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide the Company with at least thirty (30) days following receipt of such
notice to remedy such circumstances.

“Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

“Governmental Service Termination” means the termination of your employment with
the Company as a result of your accepting employment at a Governmental Employer
and you provide MSCI with satisfactory evidence demonstrating that, as a result
of such new employment, the divestiture of your continued interest in MSCI
equity awards or continued ownership in MSCI common stock is reasonably
necessary to avoid the violation of U.S. federal, state or local, foreign ethics
or conflicts of interest law applicable to you at such Governmental Employer.

“MSCI” means MSCI Inc., a Delaware corporation.

“Notice Requirements” means prior written notice to MSCI of at least:

(a) one hundred and eighty (180) days if you are a member of the MSCI Executive
Committee (or a successor or equivalent committee) at the time of notice of
resignation; or

(b) ninety (90) days if you are a Managing Director of the Company (or
equivalent title) at the time of notice of resignation.

“Performance Period” means the period consisting of MSCI’s fiscal years ending
in            and .

“Proprietary Information” means any information that may have intrinsic value to
the Company, the Company’s clients or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets or inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems of information; algorithms, technology and business processes; business,
product or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its business;
provided that such Proprietary Information does not include any information
which is available for use by the general public or is generally available for
use within the relevant business or industry other than as a result of your
action. Proprietary Information may be in any medium or form including, without
limitation, physical documents, computer files or discs, videotapes, audiotapes
and oral communications.

 

A-16



--------------------------------------------------------------------------------

“Section 409A” means Section 409A of the Code, and the rules, regulations and
guidance thereunder.

 

A-17



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Inc. 2007 Amended and Restated

Equity Incentive Compensation Plan

This Designation of Beneficiary(ies) shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary(ies) supersedes all my prior beneficiary designations
with respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

   Beneficiary(ies) Name(s)    Relationship    Percentage (1)          (2)      
  

Address(es) of Beneficiary(ies):

 

(1)

(2)

Contingent Beneficiary(ies)

Please also indicate any contingent beneficiary(ies) and to which
beneficiary(ies) above such interest relates.

 

     Beneficiary(ies) Name(s)    Relationship    Nature of Contingency (1)      
   (2)         

Address(es) of Contingent Beneficiary(ies):

 

(1)

(2)

 

Name: (please print)    Date:

Signature

Please sign and return this form to MSCI’s Human Resources Department.